999Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 2-22 are pending. Claims 2, 9, and 18 are independent and have been amended.  Claims 7 and 15 have also been amended.  An Examiner’s Amendment further modifies the Claims.
This Application is published as U.S. 20200211555.
Apparent priority 28 February 2018.
This Application is a continuation of application no. 15/908428, issued as U.S. 10,235,998, which is a continuation of application no. 16/286,986 issued as U.S. 10,573,314.  A Terminal Disclaimer over the terms of both patents issued to the parent applications was filed and approved on 7/14/2021.
The “natural language module” recited in Claim 1 is not interpreted under 35 U.S.C. 112(f) because it is a part of the software being executed by the “computer readable memory” and is interpreted as software.  
Examiner’s Amendments
Authorization for this examiner’s amendment was granted in an interview with Mr. David Weiss on 2/25/2022.
Amend independent Claims 2, 9, and 18 as follows:
2. An electronic device configured to process audible expressions from users, comprising: 
a network interface; 
at least one computing device; and 

receive in real-time, over a network via the network interface, a digitized human vocal expression of a first user from a first source; 
process the received digitized human vocal expression, received in real time, using digital signal processing to convert the digitized audible expression from a time domain to a frequency domain; 
use the processed digitized human vocal expression to determine characteristics of the human vocal expression by at least: 
determining a power spectrum of the human vocal expression; and 
detecting quiet time between words using the power spectrum of the human vocal expression to determine pauses and length of pauses in speech in the human vocal expression, and to determine how rapidly the first user is speaking in the human vocal expression; 
use a natural language module to: 
convert at least a portion of the digitized human vocal expression to text;
detect violations of grammar rules in the text obtained from the human vocal expression to obtain detected grammar violations; and
detect rapid changes in topic in the text obtained from the human vocal expression;

weight, using a first weight, a first identified change, of the identified vocal changes, with respect to a first vocal expression characteristic of the first user, the first vocal characteristics comprising changes in how rapidly the first user is speaking; 
weight, using a second weight, a second identified change, of the identified vocal changes, with respect to a second vocal expression characteristic of the first user; 
weight, using a third weight, the detected grammar violations; 
weight the detected rapid changes in topic;
infer a change in health status of the first user, the inferred change in health status comprising a post-traumatic stress disorder (PTSD) episode, based at least in part on: 
the weighted first identified change with respect to the first vocal expression characteristic of the first user, the weighted second identified change with respect to the second vocal expression characteristic of the first user, the first vocal characteristic comprising changes in how rapidly the first user is speaking,
 the weighted third identified change with respect to the detected grammar violations, and
the weighted rapid changes in topic; and  
based at least in part on the inferred change in health status of the first user, comprising the post traumatic stress disorder (PTSD) episode, cause a first action is to be taken, the first action comprising causing a vehicle to be prevented from being drivable or flyable. 

9. An electronic device, comprising: 
a network interface; 
at least one computing device; and 
computer readable memory including instructions operable to be executed by the at least one computing device to perform a set of actions, configuring the at least one computing device to:  
access a digitized human vocal expression of a first user received in real-time from a first source converted from a time domain to a frequency domain; 
use the converted digitized human vocal expression to determine characteristics of the human vocal expression, by at least: 
detecting quiet time using identified pauses and length of pauses between words in speech in the human vocal expression, and 
determining how rapidly the first user is speaking in the human vocal expression using the detected quiet time; 
use natural language processing to: 
convert at least a portion of the digitized human vocal expression to text;
detect violations of grammar rules in the text obtained from the human vocal expression to obtain detected grammar violations; and
detect rapid changes in topic in the text obtained from the human vocal expression;
compare the determined characteristics of the human vocal expression with baseline, historical characteristics of human vocal expressions associated with the first user to identify changes in human vocal expression characteristics of the first user as identified vocal changes, including changes in how rapidly the first user is speaking; 
weight, using a first weight, a first identified change, of the identified vocal changes, with respect to a first vocal expression characteristic of the first user; 
weight, using a second weight, a second identified change, of the identified vocal changes, with respect to a second vocal expression characteristic of the first user; 
weight, using a third weight, the detected grammar violations; 
weight the detected rapid changes in topic;
infer a change in health status, the inferred change in health status comprising a post-traumatic stress disorder (PTSD) episode, of the first user based at least in part on:
the weighted first identified change with respect to the first vocal expression characteristic of the first user, the first vocal characteristic comprising changes in how rapidly the first user is speaking,
the weighted second identified change with respect to the second vocal expression characteristic of the first user, 
the weighted detected grammar violations, and
the weighted detected rapid changes in topic; and 
based at least in part on the inferred change in health status, comprising the post-traumatic stress disorder (PTSD) episode of the first user, cause a first action is to be taken, the first action pertaining to operation of machinery. 

18. A computer implemented method, comprising:
accessing a digitized human vocal expression of a first user received in real-time from a first source converted from a time domain to a frequency domain; 
using the converted digitized human vocal expression to determine characteristics of the human vocal expression, by at least: 
detecting quiet time using identified pauses and length of pauses between words in speech in the human vocal expression, and 
determining how rapidly the first user is speaking in the human vocal expression[[;]] using the detected quiet time; 
using natural language processing to: 
convert at least a portion of the digitized human vocal expression to text;
detect violations of grammar rules in the text obtained from the human vocal expression to obtain detected grammar violations; and
detect rapid changes in topic in the text obtained from the human vocal expression;
comparing the determined characteristics of the human vocal expression with baseline, historical characteristics of human vocal expressions associated with the first user to identify changes in human vocal expression characteristics of the first user as identified vocal changes, including changes in how rapidly the first user is speaking; 
weighting, using a first weight, a first identified change, of the identified vocal changes, with respect to a first vocal expression characteristic of the first user, [[;]] the first vocal characteristic comprising changes in how rapidly the first user is speaking,
weighting, using a second weight, a second identified change, of the identified vocal changes, with respect to a second vocal expression characteristic of the first user; 
weighting, using a third weight, the detected grammar violations; and
weighting the detected rapid changes in topic;
inferring a change in health status, the inferred change in health status comprising a post-traumatic stress disorder (PTSD) episode, of the first user based at least in part on:
the weighted first identified change with respect to the first vocal expression characteristic of the first user, the first vocal characteristic comprising changes in how rapidly the first user is speaking,
the weighted second identified change with respect to the second vocal expression characteristic of the first user, 
the weighted detected grammar violations, and
the weighted detected rapid changes in topic; and 
based at least in part on the inferred change in health status, comprising the post-traumatic stress disorder (PTSD) episode of the first user, cause a first action is to be taken, the first action pertaining to operation of machinery.

Allowable Subject Matter
Pending Claims 2-22 are allowed.
The following is an examiner’s statement of reasons for allowance: In view of each of the particular limitations of the independent Claims when considered in the order established by the Claim language and in the context of the language of the independent Claims when each Claim is considered as a whole, the independent Claims of this Application were not found in the prior art that was viewed.
In particular, while it is known that afflictions of the brain, including PTSD, manifest in speech and language skill of the afflicted person, and while the various indicators and markers used by the independent Claims are discussed in the art, and additionally while the detection of impairment, due to alcohol consumption and the like, has been used to prevent the impaired person from operating a vehicle, a reference that brings all the details of the independent Claims together and applies natural language processing to a digitized version of speech in the frequency domain to obtain both a text of the speech and various acoustic and prosodic aspects of speech and to generate a weighted combination of the factors thus obtained that are enumerated in the Claim to arrive at a conclusion of occurrence of a PTSD episode in real time and cause a vehicle under the control of the person who is suffering the episode to be disabled or cause an action pertaining to operation of (dangerous) machinery by the user to be carried out is not found in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Close Art of Record
In addition to the art applied to the Claims during the prosecution of the instant Application, particularly Kostic (U.S. 2017/0007167) that uses change in speech to call an ambulance and Srivastava (U.S. 2018/0193652) which changes in the speech of a patient to trigger drug delivery, note the following.

Zhang (U.S. 20190060367):  "10. ... Difficulty in initiating, maintaining, restructuring and terminating conversation; Difficulty in maintaining the topic of conversation; Difficulty in discriminating relevant from irrelevant information; Difficulty in producing relevant speech; Difficulty responding to verbal communication in a timely, accurate, and efficient manner; Difficulty in understanding verbal information; Difficulty with word retrieval; Difficulty with articulation (which may include apraxia and/or dysarthria); 9. Difficulty with voice production (such as intensity, pitch and/or quality); Difficulty in producing fluent speech; Difficulty in formulating and sequencing ideas; Difficulty with abstract and figurative language; Difficulty with perseverated speech (repetition of words, phrases, and topics); ... 

Carter (U.S. 20150206544): [0026], pause duration depends on subject/topic of conversation. 
Petrushin (U.S. 7222075):  Figure 15 uses the topic of conversation as a metric for evaluating the operator. 
Gorzela (U.S.10657166): (IBM) aligns sentiment according to topic of speech. Goyal 20190155954: Sentiment detected from topic.

Coric (U.S. 20180153862):  “[0035] The term “neuropsychiatric disorder”, as used herein, is a mental or neurologic disorder which is associated with the nervous system. For example, the neuropsychiatric disorder may include anxiety disorders, mood disorders, neurodegenerative disorders, neurodevelopmental disorders, autism, pervasive developmental disorder, pain disorders, neuropathic pain. ALS, cognitive disorders, Huntington's disease, Parkinson's disease, supranuclear palsy, frontotemporal dementia, frontotemporal lobar degeneration, schizophrenia, delirium, Alzheimer's disease, mild cognitive impairment, mild cognitive impairment due to Alzheimer's disease, depression, mania, attention deficit disorders, drug addiction, dementia, agitation, apathy, anxiety, psychoses, post-traumatic stress disorders, irritability, and disinhibition, learning disorders, memory loss, mental retardation, dementia, personality disorders, bipolar disorders, bipolar depression, generalized anxiety disorder, panic disorder, obsessive-compulsive disorders, trichotillomania, eating disorders, and the like….”  “[0038] The neuropsychiatric symptoms may include anxiety, depression, stress, fatigue, feelings of panic, fear, uneasiness, problems in sleeping, cold or sweaty hands and/or feet, shortness of breath, heart palpitations, social phobia, fear of public speaking, an inability to be still and calm, dry mouth, numbness or tingling in the hands or feet, nausea, muscle tension, dizziness apathy, elation, disinhibition, irritability, wandering, and the like. Additionally, neuropsychiatric symptoms could include: delusions, hallucinations, disorganized thinking or speech, derailment of focal topic or loose associations, incoherence, grossly disorganized or abnormal motor behavior (including catatonia), negative symptoms—reduced emotional expression, avolition, alogia, anhedonia, associality, dyskinesias (including tardive dyskinesia), anhedonia and dysphoria, anger and aggression, or symptoms of dissociation, or some combination of these.”

Wall (U.S. 20140304200):  “[0031] Yet another aspect of the present invention includes a machine learning protocol for analysis of behavioral data that results in improved forms of testing of autism spectrum disorder, and other behaviorally diagnosed disorders including but not limited to ADHD, PTSD, and mild cognitive impairment.”  “[0534] Further Consideration [0535] Will s/he say something when engaged in conversation? [0536] Will s/he ever ask you a question or build on what you have said so that the conversation will continue? [0537] Will s/he converse normally on topics that you have introduced? Can s/he also introduce appropriate topics? [0538] 1: conversation flows, with your child and another person both contributing to an ongoing dialogue [0539] 2: occasional back-and-forth conversation, but limited in flexibility or topics [0540] 3: little or no back-and-forth conversation; difficult to build a conversation; your child fails to follow conversation topic; may ask or answer questions but not as part of a dialogue [0541] 4: very little spontaneous speech [0542] 8: Not applicable”

Dhumne (U.S. 20110118555):  “A system for and method of remote monitoring, screening, assessment and treatment of patients having a mental health illness such as post-traumatic stress disorders or other traumatic stress injury and co-occurring symptomatology. Patients in constant communication with one or more healthcare professionals through a wireless network, complete executable programs on their patient handheld electronic devices and transmit the results of the executable programs to their supervising mental health professional. The mental health professionals review and analyze the collected patient data to make clinical assessments of the patients' mental health status.”

Regan (U.S. 20110034565):  “[0005] Psychosis may involve delusional or paranoid beliefs, classified into primary and secondary types…. Thought disorder describes an underlying disturbance to conscious thought and is classified largely by its effects on the content and form of speech and writing. Affected persons may also show pressure of speech (speaking incessantly and quickly), derailment or flight of ideas (switching topic mid-sentence or inappropriately), thought blocking, rhyming or punning. ….”  “[0132] Non-limiting examples of nervous system disorders related to a psychiatric condition include neuropsychiatric disorders and affective disorders. As used herein, an affective disorder refers to a disorder of mood such as, but not limited to, depression, post-traumatic stress disorder (PTSD), hypomania, panic attacks, excessive elation, bipolar depression, bipolar disorder (manic-depression), and seasonal mood (or affective) disorder….”

The following references use the driver’s physical or mental condition to either warn a driver or immobilize the car:  Kwok-Suzuki (U.S. 2018/0322265), Fields (U.S. 10, 121,345), Ayala Rodrigues (U.S. 2017/0166054).  See also the IDS references regarding the impact of detecting impairment on operating machinery.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIBA SIRJANI whose telephone number is (571)270-1499.  The examiner can normally be reached on 9 to 5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fariba Sirjani/
Primary Examiner, Art Unit 2659